LINDSAY, GANS and EDWARDS, JJ.
This is a case of plenary contest of the will of James I. Coffay, dated November 22, 1889. The petition and caveat of Agnes Farrell, infant, and wife of Joseph E. Farrell, by Joseph E. Farrell, her husband and next friend, and Mary Coffey, infant, by Joseph E. Farrell, her next friend, duly sworn to, was filed December 4, 1889.
On December 11, 1889, the answer of Skipwith Wilmer, the executor named in said will, also sworn to, was *133filed in this Court. To this a general replication was put oil record oil the 8th day of February, 1890; and on the same day an order was granted sending the issues to the Court of Common Pleas of Baltimore City, to be tried by a jury.
It was agreed by the respective parties, December 15, 1890, that llie proceedings heretofore transmitted to the said law Court be withdrawn and that the matters in controversy be submitted to the Orphans’ Court, upon plenary xiroceedings, as if no issues had been otherwise transmitted, with the right of axipeal to both sides.
The case coming on, it was duly heard by this Court, the same extending through and oceuxiying several days. Though there were five distinct issues set out in the caveat, the case was tried mainly upon two, viz: Was the will legally executed ? And was the testator mentally competent to make a will? The Court after hearing all the evidence on both sides and only considering the arguments of the respective counsel in relation to the law and the facts (which were certainly quite exhaustive in their character in both respects), and after carefully examining the most prominent and leading cases referred to and relied upon, are quite unanimously of the ox>inion that the will is good and ought to be sustained.